Case 3:20-cv-01372-TAD-KLH Document 34 Filed 12/04/20 Page 1 of 2 PageID #: 228




  UNITED STATES DISTRICT COURT WESTERN DISTRICT OF LOUISIANA MONROE
                               DIVISION

 AARON LARRY BOWMAN                            * CIVIL ACTION

 VERSUS                                        * DOCKET NO. 3:20-cv-01372


 OUACHITA PARISH SHERIFF’S
 OFFICE, ET AL.                                * JUDGE TERRY A. DOUGHTY

                                               * MAGISTRATE JUDGE KAREN L. HAYES

   MOTION FOR EXTENSION OF TIME TO OPPOSE DEFENDANT’S MOTION TO
          DISMISS COMPLAINT (SECOND REQUEST) (UNOPPOSED)

 NOW COMES the Plaintiff, Aaron Larry Bowman, through the Undersigned, who respectfully
 requests an extension of time to file responsive pleadings in this matter for the following reasons:

    1. This tort and civil rights action was filed in Louisiana state court on September 21, 2020.

    2. This matter was removed to federal court on October 22, 2020.

    3. The Louisiana Department of Public Safety & Corrections Defendants previously filed a
       Motion to Dismiss for Failure to State a Claim and for Lack of Jurisdiction with Defendants
       being erroneously named as Louisiana State Police (12b) on October 30, 2020.

    4.   Co- Defendants, the Louisiana Department of Public Safety have likewise filed Rule 12(b)
         motions to dismiss the suit.

    5. Plaintiff’s Motion for Extension of Time was granted and extended to December 4, 2020.

    6. Plaintiff now requests an additional extension of time due to his Counsel/the Undersigned’s
       immediate family members being diagnosed with Covid-19. The Undersigned is currently
       being tested and awaiting results. Accordingly, the Undersigned must care for her family
       during this time.


    7.    Plaintiff has confirmed, through opposing counsel, that there is no objection to the
         requested extension.

 WHEREFORE, the premises considered, Plaintiff, Aaron Larry Bowman, requests an extension
 of time to file responsive pleadings for an additional twenty days after the noted deadline of
 December 4, 2020.
Case 3:20-cv-01372-TAD-KLH Document 34 Filed 12/04/20 Page 2 of 2 PageID #: 229




                                Respectfully submitted,

                                _____/s/ Donecia Banks-Miley___
                                Donecia Banks-Miley, #35641
                                dbmiley@pwblaw.net




                                Pleasant, Williams & Banks-Miley Law Group, LLC
                                901 North 3rd Street
                                Monroe, Louisiana 71201
                                318.605.4607 phone
                                318.605.4617 facsimile

                                Attorneys for Aaron Larry Bowman




                                  CERTIFICATE OF SERVICE

 I HEREBY CERTIFY that a copy of the above and foregoing Motion for Extension of Time to
 Oppose Defendant’s, Louisiana Department of Public Safety & Correction’s Motion to Dismiss
 filed by Plaintiff, has been electronically filed with the Clerk of Court using the CM/ECF filing
 system. Notice of this filing will be forwarded to all counsel by operation of the Court’s electronic
 filing system.
 Monroe, Louisiana, this 4th day of December 2020.

                                /s/ Donecia Banks-Miley_____
                                    Donecia Banks-Miley, #35641
